Citation Nr: 0319090	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-47 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with herniated disk, L4-5, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to October 
1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Washington, DC Regional Office (RO).  


REMAND

Although a January 2003 supplemental statement of the case 
informed the veteran of changes in the criteria for rating 
the veteran's service-connected lumbosacral strain with 
herniated disk effective September 23, 2002, the Supplemental 
Statement of the Case does not discharge VA's duty to notify 
him that he must submit information or evidence responsive to 
the new rating criteria or which information and evidence he 
must provide and which information and evidence VA will 
attempt to obtain.  See 38 C.F.R. § 3.159(b) (2002).

The changes in disability rating criteria, which authorize 
separate ratings for orthopedic and neurologic effects of 
intervertebral disk syndrome, together with the recent 
diagnosis of diabetic neuropathy of his lower extremities 
complicate the medical picture.  Reexamination is necessary 
to distinguish neurological effects of intervertebral disk 
syndrome from diabetic neurologic effects.  This should be 
accomplished in the context of an examination focusing on the 
veteran's lumbosacral pathology.  Additionally, the veteran's 
last MRI (magnetic resonance imaging) study of the 
lumbosacral spine, which initially revealed his disk disease, 
was in August 1996.  It should be updated.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that he should 
submit information about any VA or 
private treatment he has had for his 
lumbosacral strain with disk herniation 
since February 1996.  Notify him that 
evidence showing that a doctor has 
instructed him to take bed rest because 
of signs or symptoms of intervertebral 
disk syndrome, of how often he has been 
instructed to take bed rest and of how 
long he has been instructed to remain on 
bed rest is necessary to substantiate his 
claim.  Notify him which information and 
evidence he must submit and which 
information and evidence VA will attempt 
to obtain.  Obtain any VA treatment 
records post-dating January 2003, any 
other relevant VA treatment records not 
of record that the veteran reports and 
any private treatment records the veteran 
authorizes VA to obtain.

2.  Schedule the veteran for orthopedic 
and neurologic examinations, including 
MRI, to determine the current severity of 
lumbosacral strain with herniated L4-5 
disk.  Provide the examiner with the 
claims file.  The examiner should note 
that the new rating criteria for 
intervertebral disk syndrome are in the 
claims file, marked by a yellow note with 
red ink.

The object of the examination is to 
distinguish orthopedic and neurologic 
signs and symptoms of lumbosacral strain 
with herniated L4-5 disk from signs or 
symptoms attributable to other etiology, 
such as diabetic neuropathy, and then to 
determine functional impairments due to 
lumbosacral strain with herniated L4-5 
disk.  Limitations of motion and any 
neurological deficits related to 
lumbosacral strain with herniated L4-5 
disk and functional impairment due to 
pain, painful motion, incoordination, 
excess fatigability, loss of strength and 
the like are to be reported.  
Additionally, whether and how much 
functional impairments increase during 
flare-ups due to pain, painful motion, 
incoordination, excess fatigability, loss 
of strength and the like are to be 
reported.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



